DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
Claim 15 is directed to “one or more computer-readable storage media” that can be interpret as signal, thus can be rejected under 35 U.S.C. §101 for being directed to a non-statutory subject matter.  However, paragraph [0053] from the specification explicitly excludes media being a signal, i.e., “Storage system 503 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, or other data … In no case is the computer-readable storage media a propagated signal”.  Therefore, claim 15 is statutory. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

 A search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims, “configuring the separate physical connections between the at least one application server and the at least two enterprise access switches into a single virtual interface for the at least one application server to provide physical media redundancy between the at least one application server and the at least two enterprise access switches; connecting at least two redundancy switches to the at least two enterprise access switches and connecting the at least two redundancy switches to a first local area network (LAN) and a second LAN, wherein the at least two redundancy switches are assigned unique internet protocol (IP) addresses but are configured to communicate using a same default gateway IP address to serve as redundant default gateways; configuring the at least two redundancy switches with a redundancy protocol that enables transmission of duplicate data packets over the first LAN and the second LAN; and connecting at least two redundant industrial controllers to both the first LAN and the second LAN, wherein the at least two redundant industrial controllers utilize non-swapping IP addresses”. The closest prior art found, which was previously cited, is as follows:
	Selvaraj et al. (U.S Patent Application Publication No. US 2019/0075043 A1), which is directed to link aggregation group systems; and teaches that the system 200 including one or more servers 202a-b (collectively 202), multiple switches 204a-b (collectively 204), one or more routers 208a-b (collectively 208), which comprise a part of, or are otherwise connected to, the data network 106, and one or more network management apparatuses 104; the servers 202 are substantially similar to the servers 108 described above with reference to Fig.1, for redundancy, each server 202 may have multiple connections to different switches 204 so that if a switch 204a fails, network traffic may continue to be transmitted through the other switches 204b that are still operational, a first server 202a may have a connection to a a on a first switch 204a, and a connection to a port 206b on a second switch 204b, a second server 202b may have a connection to a port 206a on a first switch 204a, and a connection to a port 206b on a second switch 204b, thus if the first switch 204a fails, network traffic may still be transmitted from a server 202 through the second switch 204b; the connections coming from the servers 202, e.g., the server ports that are used to connect to the servers 202, are “teamed” (a.k.a., network interface card (“NIC”) teaming, bonding, load balancing and failover (“LBFO”), aggregation, or the like) in an active-active mode, multiple network adaptors (or multiple ports of the network adapters) on each server 202 may be combined (logically) together to improve performance and provide redundancy in the event that a port or network adaptor malfunctions or otherwise becomes unavailable; if a server 202 a has three network cards in one NIC team 203a, the operating system, an application, or a network controller may determine which of the three network cards in the NIC team 203a to use to send network traffic, If each of the network cards in the NIC team 203a are in “active” mode, then each of the network cards in the NIC team 203a may be used to send the network traffic. If a network card in the NIC team 203a is in “standby” mode, then that network card may be used to send network traffic when the network cards that are in “active” mode are not available, if a NIC fails, then the other NICs in the NIC team 203a may be used to continue to send and receive network traffic;
	Alizadeh Attar et al. (U.S Patent Application Publication No. US 2015/0124614 A1), which is directed to computing system architecture; and teaches that configurations of logical port channels. Referring to Fig.4A, this figure illustrates an example switch 400 having example port channel configurations. The switch 400 can include 
	Jayaraj et al. (U.S Patent Application Publication No. US 2020/0336418 A1), which is directed to peer information handling system; and teaches that switches 104A-B may be located at the same level of the network topology and may thus be peer information handling systems. In order to enhance resiliency of the network topology 100, a virtual router redundancy protocol (VRRP) may be used to configure switches 104A-B to work in concert to receive and forward information. For example, the VRRP may create a virtual router operating across switches 104A-B which may be 
	
None of these references, taken alone or in any reasonable combination, teach the claims as amended, “configuring the separate physical connections between the at least one application server and the at least two enterprise access switches into a single virtual interface for the at least one application server to provide physical media redundancy between the at least one application server and the at least two enterprise access switches; connecting at least two redundancy switches to the at least two enterprise access switches and connecting the at least two redundancy switches to a first local area network (LAN) and a second LAN, wherein the at least two redundancy switches are assigned unique internet protocol (IP) addresses but are configured to communicate using a same default gateway IP address to serve as redundant default gateways; configuring the at least two redundancy switches with a redundancy protocol that enables transmission of duplicate data packets over the first LAN and the second LAN; and connecting at least two redundant industrial controllers to both the first LAN and the second LAN, wherein the at least two redundant industrial controllers utilize non-swapping IP addresses” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

				Citations of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sreenivasamurthy et al. (Pub. No.: US 2016/0299909 A1) entitled: “Method and System for Distributed Control System (DCS) process Data Cloning and Migration through Secured File System”.

Krajewski et al. (U.S Patent No.: US 7480725 B2) entitled: “Transparent Relocation of an Active Redundant Engine in Supervisory Process Control Data Acquisition Systems”.

Wu (Pub. No.: US 2015/0227443 A1) entitled: “Edge Virtual Bridging Station with Primary and Secondary Physical Network Cards”.

Cortner et al. (Pub. No.: US 2003/0204505 A1) entitled: “System and Method for Providing Multiple Virtual Database Connections in a Relational Database System”.

Paredes et al. (Pub. No.: US 2012/0151057 A1) entitled: “Virtualized Connectivity in a Cloud Services Environment”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/REBECCA E SONG/Primary Examiner, Art Unit 2414